UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7929


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN SOLIS AGUIRRE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:10-cr-00005-RLV-DCK-7; 5:12-cv-
00098-RLV)


Submitted:   February 26, 2013             Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Solis Aguirre, Appellant Pro Se.    Thomas Richard Ascik,
Assistant United States Attorney, Asheville, North Carolina,
Steven R. Kaufman, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan      Solis     Aguirre   seeks     to      appeal     the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The    order   is   not      appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.       § 2253(c)(1)(B)        (2006).            A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies        this     standard       by       demonstrating          that

reasonable       jurists      would    find    that      the      district      court’s

assessment       of   the     constitutional        claims        is   debatable       or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both    that    the    dispositive        procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Aguirre has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with   oral    argument      because      the    facts     and   legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3